DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection of the claims under 35 U.S.C. § 103 has been withdrawn. 
Applicant’s arguments with respect to the objection to the claims have been fully considered and are persuasive. The objection to the claims has been withdrawn. 
Allowable Subject Matter
Claims 28-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 28, the claim is deemed to be directed to a nonobvious difference over US 6,892,639 B2. Claim 28 recites wherein the at least one roll unwinder in the flexographic printing press is arranged on a first side of the at least one central cylinder in the flexographic printing press, and the at least one roll winder in the flexographic printing press is arranged on a second, opposite side of the at least one central cylinder, at least one horizontally aligned dryer unit in the flexographic printing press having at least first dryer section and second dryer section and being arranged above the printing unit in the flexographic printing press, wherein a shortest distance (A21) between the at least one roll unwinder and the at least one central cylinder is not greater than twice a diameter of the central cylinder, and wherein a shortest distance (A52) between the at least one roll winder and the at least one central cylinder is not greater than twice the diameter of the central cylinder, so as to optimize and to control the printing process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
30 April 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853